internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-116835-00 date date legend fund state a accountant treasurer date date date date date date date date date date date dollar dollar plr-116835-00 dollar dear this is in reply to a letter dated date requesting a ruling on behalf of fund you have requested a ruling that fund be granted an extension of time under sec_301 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code for fund’s tax_year ended date facts fund is registered under the investment_company act of u s c sec_80a-1 et seq as amended and is organized as a state a business_trust fund has elected to be taxed as a regulated_investment_company ric under subchapter_m part i of chapter of the internal_revenue_code fund has a taxable_year ending october fund intended to timely file by date a form_7004 application_for automatic_extension of time to file a corporation income_tax return for its tax_year ending date the tax department of accountant prepared the form_7004 and sent it to treasurer for signature and filing the form_7004 was signed on date and put aside for mailing at a later date on date the form_7004 was brought to the mail room with instructions that the form was required to be sent via certified mail that day however the certified mail was not brought to the post office until date during date fund was notified that the internal_revenue_service had denied fund’s request for an extension of time to file at that time accountant began preparing fund’s form 1120-ric the form 1120-ric was due on date but was not filed until date on date the board_of trustees of fund adopted a resolution authorizing fund’s treasurer to pay to the shareholders an income dividend in such amount as necessary to pay the income from current and accumulated undistributed_income on date fund paid to the shareholders dollar an amount intended to include all of fund’s undistributed_income for the tax_year ended date during date accountant informed fund that fund had recognized income exceeding dollar on date fund paid to the shareholders dollar fund represents that it made no distributions from income or gains attributable to the fiscal_year ending date prior to date fund’s form 1120-ric contains a sec_855 election with respect to dollar which is equal to dollar plus dollar law and analysis sec_855 provides in part that if a ric declares a dividend prior to the time plr-116835-00 prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such tax_year except as provided otherwise by sec_855 any distribution made from income and gains of the previous year made no later than the first distribution from income and gains of the current tax_year is not considered the first regular dividend payment under sec_855 revrul_69_445 1969_2_cb_148 in addition revrul_76_328 1976_2_cb_216 holds that the first regular dividend payment under sec_858 is the first dividend payment which exceeds the remaining undistributed_earnings and profits of the previous year or for which no election under sec_858 was made the language of sec_858 applying to real_estate_investment_trusts parallels the language of sec_855 sec_1_855-1 of the income_tax regulations provides that a sec_855 election must be made in the return filed by the ric for the tax_year sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we conclude that fund has satisfied the requirements for our granting a reasonable extension of time to allow it to make the election under sec_855 accordingly fund is granted an extension until date plr-116835-00 to make an election under sec_855 on its federal_income_tax return filed for its tax_year ended date this ruling is limited to providing an extension of time for filing a sec_855 election and does not provide relief from any liability incurred as a result of filing a late return except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any other section of the code for example we express no opinion as to whether fund in fact has satisfied all of the requirements of sec_855 and the regulations thereunder we also express no opinion as to whether fund qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether fund’s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the district director's office will determine fund’s tax_liability for the year involved if the district director's office determines fund’s liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours lon b smith acting associate chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
